PER CURIAM.
The order denying the motion to review the decision of the board of elections in rejecting the certificate of nomination, and affirming the action of the election board, should be affirmed. The assembly and aldermanie districts are coterminous. The statute requires that a certificate for an independent nomination of a member of assembly shall be subscribed and verified by at least 500 electors of the district. By analogy the same rule should apply to the requisite number to constitute a valid independent nomination for the office of alderman. In this proceeding the certificate filed shows 951 signatures. The affidavits presented before the election board show that 465 of these signatures should not be counted.
The order should therefore be affirmed.